J-S66035-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    RALPH PARK HAIGHT, IV,

                             Appellant                No. 458 WDA 2017


             Appeal from the Judgment of Sentence March 9, 2017
               in the Court of Common Pleas of Warren County
              Criminal Division at No.: CP-62-SA-0000003-2017


BEFORE: BENDER, P.J.E., DUBOW, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED DECEMBER 29, 2017

        Appellant, Ralph Park Haight, IV, appeals from the judgment of sentence

imposed following his bench trial conviction of the offense of harassment.

Appellant argues that because the victim recanted at trial the accusations she

had made twice before, the evidence of the Commonwealth was insufficient

to convict him. We affirm.

        We derive the facts of the case from the trial court opinion and our

independent review of the certified record. (See Trial Court Opinion, 4/06/17;

see also N.T. Trial, 3/09/17).




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S66035-17


       On November 19, 2016, the victim, Ashley Streit, Appellant’s sometime

paramour,1 awoke to find Appellant intoxicated.       Ms. Streit was annoyed

because Appellant was supposed to baby-sit their infant child later when she

went to work. She began to arrange for a neighbor (coincidentally another

ex-lover of Appellant and the mother of two more of his children), to care for

the infant instead.

       Appellant got angry and refused to let Ms. Streit leave. He snatched

away the baby car seat she was carrying to transport the child. The two began

a tug of war for the car seat. Ms. Streit grabbed at Appellant’s leg, tearing

his pants. He hit her. She received one or more blows to the head from this

struggle. Ms. Streit dialed 9-1-1. Pennsylvania State Police Trooper Russell

R. Herrick, a twenty-three year veteran of the force, responded. Ms. Streit

told the trooper that Appellant was intoxicated and that he had struck her in

the face. Trooper Herrick also observed signs of Appellant’s intoxication and

red marks on the victim’s face. Appellant told him that he had been drinking

all night, but claimed that Ms. Streit was under the influence of drugs.

       A magisterial district judge found Appellant guilty of harassment, and,

in a trial de novo, so did a judge of the court of common pleas. The trial court



____________________________________________


1 At trial, both parties denied they were still romantically involved. However,
they continued to live together, along with their child, and two of Appellant’s
children from a prior relationship.



                                           -2-
J-S66035-17


sentenced Appellant to a term of not less than thirty nor more than ninety

days’ imprisonment. This timely appeal followed.2

       Appellant raises one question for our review on appeal:

             I. Due to the testimony presented at the de novo hearing
       and the recantation of the allegations made by Ashley Streit, was
       the evidence insufficient to find [Appellant] guilty of harassment
       beyond a [reasonable] doubt?

(Appellant’s Brief, at 4) (unnecessary capitalization omitted).

       “Because evidentiary sufficiency is a question of law, our standard of

review is de novo and our scope of review is plenary.” Commonwealth v.

Diamond, 83 A.3d 119, 126 (Pa. 2013), cert. denied, 135 S. Ct. 145 (2014)

(citation omitted). Additionally,

             Our standard of review for a challenge to sufficiency is well-
       settled.

              The standard we apply when reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying the above test, we
       may not weigh the evidence and substitute our judgment for the
       fact-finder. In addition, we note that the facts and circumstances
       established by the Commonwealth need not preclude every
       possibility of innocence. Any doubts regarding a defendant’s guilt
       may be resolved by the fact-finder unless the evidence is so weak
       and inconclusive that as a matter of law no probability of fact may
       be drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial
       evidence. Moreover, in applying the above test, the entire record
       must be evaluated and all evidence actually received must be
____________________________________________


2Appellant filed a statement of errors, and the trial court filed an opinion, in
compliance with Pennsylvania Rule of Appellate Procedure 1925.

                                           -3-
J-S66035-17


       considered. Finally, the trier of fact while passing upon the
       credibility of witnesses and the weight of the evidence produced
       is free to believe all, part or none of the evidence. Furthermore,
       when reviewing a sufficiency claim, our Court is required to give
       the prosecution the benefit of all reasonable inferences to be
       drawn from the evidence.

              However, the inferences must flow from facts and
       circumstances proven in the record, and must be of such volume
       and quality as to overcome the presumption of innocence and
       satisfy the jury of an accused’s guilt beyond a reasonable doubt.
       The trier of fact cannot base a conviction on conjecture and
       speculation and a verdict which is premised on suspicion will fail
       even under the limited scrutiny of appellate review.

Commonwealth v. Slocum, 86 A.3d 272, 275–76 (Pa. Super. 2014)

(citations omitted).

       Our Crimes Code defines the offense of harassment, in pertinent part,

as follows:

             (a) Offense defined.−A person commits the crime of
       harassment when, with intent to harass, annoy or alarm another,
       the person:

                (1) strikes, shoves, kicks or otherwise subjects the
          other person to physical contact, or attempts or threatens
          to do the same[.]

18 Pa.C.S.A. § 2709(a)(1).

       Appellant’s principal argument in this appeal is that the evidence against

him was insufficient because Ms. Streit recanted her previous accusations at

the trial de novo.3 (See Appellant’s Brief, at 11-13). We disagree.

____________________________________________


3Appellant also asserts, but fails to develop, an argument that the red mark
above Ms. Streit’s eye was more consistent with her later version of the



                                           -4-
J-S66035-17


       Our Supreme Court has held that prior inconsistent statements “must

. . . be considered by a reviewing court in the same manner as any other type

of validly admitted evidence when determining if sufficient evidence exists to

sustain a criminal conviction.” Commonwealth v. Brown, 52 A.3d 1139,

1171 (Pa. 2012).

       Furthermore, our Supreme Court has explained that a statement does

not become insufficient due to recantation alone. See Commonwealth v.

Hanible, 836 A.2d 36, 39–40 (Pa. 2003), cert. denied, 543 U.S. 835 (2004).

On review of the claim of insufficiency, we evaluate the entire record, and

consider all evidence actually received. See Slocum, supra at 275-76.

       Therefore, here, the fact that Ms. Streit recanted a statement she had

previously made to the state trooper (and repeated under oath to the

magisterial district judge), certainly does not render the evidence insufficient

to support Appellant’s conviction. Instead, the trial court, sitting as finder of

fact, was free to evaluate the victim’s prior testimony and credibility, and was

free to believe all, part, or none of the evidence. See id. It is not the function

of this Court to reweigh the evidence or substitute its judgment for that of the

trial court sitting as fact-finder. See id.



____________________________________________


struggle (after she recanted). (See Appellant’s Brief, at 8). However,
Appellant fails to develop an argument in support of this claim, and it is,
accordingly, waived. (See id. at 11-13). Moreover, for an insufficiency claim
we view the evidence in the light most favorable to the Commonwealth as the
verdict-winner. See Slocum, supra at 275.

                                           -5-
J-S66035-17


      In addition, it bears emphasis that it was the province of the trial court,

sitting as finder of fact, to assess credibility.   See Brown, supra at 1169

(emphasizing that “it is the finder-of-fact’s ability to make in-person

observations of the witness at the time of trial, as he or she explains the

reasons for the prior statement, which is most crucial to its assessment of the

witness’s credibility[.]”).   Applying this standard of review and controlling

authority, we have no difficulty or hesitation in concluding that the evidence

of record was more than sufficient to support the trial court’s conviction of

Appellant for harassment. Appellant’s claim does not merit relief.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2017




                                      -6-